Citation Nr: 1042667	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-21 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether it was appropriate to reduce the rating for 
glomerulonephritis with hypertension from 100 to 30 percent.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 1967 
to October 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
March and June 2005 decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The March 2005 decision proposed to reduce the rating for the 
Veteran's service-connected glomerulonephritis with hypertension 
disability from 100 to 30 percent, and the June 2005 decision 
implemented this reduction prospectively effective as of 
September 1, 2005.  In a January 2009 decision, the RO confirmed 
and continued this reduction in rating.

As support for his claim to have the prior higher rating 
reinstated, the Veteran testified at a hearing at the RO in 
August 2010 before the undersigned Veterans Law Judge of the 
Board, also commonly referred to as a Travel Board hearing.  
During the hearing the Veteran submitted additional evidence and 
waived his right to have the RO initially consider it.  
38 C.F.R. §§ 20.800, 20.1304 (2010).  


FINDINGS OF FACT

1.  The 100 percent rating previously assigned for the Veteran's 
glomerulonephritis with hypertension had been in effect since 
November 3, 1999, so for more than five years when reduced to 30 
percent as of September 1, 2005.

2.  The RO's March and June 2005 decisions at issue failed to 
consider the provisions of 38 C.F.R. § 3.344 prior to reducing 
the rating for this disability from 100 to 30 percent, so the 
rating reduction is void ab initio.  




CONCLUSION OF LAW

The reduction in rating for the Veteran's glomerulonephritis with 
hypertension disability from 100 to 30 percent, effective 
September 1, 2005, was improper, so the 100 percent rating is 
reinstated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.105(e), 3.344 (2010); Kitchens v. Brown, 7 Vet. 
App. 320 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Here, though, the Board need not 
discuss whether there has been VCAA compliance because the claim 
is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 
(2010) (harmless error).

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.1 (2010).



The Veteran's service-connected glomerulonephritis with 
hypertension has been rated under 38 C.F.R. § 4.115b, Diagnostic 
Code (DC) 7536 (2010).  However, DC 7536 provides that 
glomerulonephritis is to be rated as renal dysfunction.  In turn, 
the rating criteria for renal dysfunction are set out in 
38 C.F.R. § 4.115a, as follows:

A 30 percent rating is warranted for albumin constant or 
recurring with haline and granular casts or red blood cells; or, 
transient or slight edema or hypertension at least 10 percent 
disabling under Diagnostic Code 7101.  

A 60 percent rating is warranted for constant albuminuria with 
some edema; or definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under Diagnostic Code 
7101.  

An 80 percent rating is warranted for persistent edema and 
albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  

A 100 percent rating is warranted when renal dysfunction requires 
regular dialysis, or precludes more than sedentary activity from 
one of the following: persistent edema and albuminuria; or, BUN 
more than 80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, especially 
cardiovascular.

38 C.F.R. §§ 4.115a and 4.115b, Diagnostic Code 7536.

Diagnostic Code 7101 provides ratings for hypertensive vascular 
disease (hypertension and isolated systolic hypertension).  A 10 
percent rating is warranted with diastolic pressure predominantly 
100 or more, or; systolic pressure predominantly 160 or more, or; 
when an individual with a history of diastolic pressure 
predominantly 100 or more requires continuous medication for 
control.  


A 20 percent rating is warranted with diastolic pressure 
predominantly 110 or more or; systolic pressure predominantly 200 
or more.  A 40 percent rating is warranted with diastolic 
pressure predominantly 120 or more.  A 60 percent rating is 
warranted with diastolic pressure predominantly 130 or more.  38 
C.F.R. § 4.104, DC 7101 (2010).

Congress has provided that a Veteran's disability rating shall 
not be reduced unless an improvement in the disability is shown 
to have occurred.  38 U.S.C.A. § 1155 (West 2002).  To that end, 
in a rating reduction case, VA has the burden of establishing the 
disability has improved.  This is in stark contrast to a case 
involving a claim for an increased (i.e., higher) rating, in 
which it is the Veteran's responsibility to show the disability 
has worsened.  A rating reduction case focuses on the propriety 
of the reduction and is not the same as an increased rating 
issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In 
considering the propriety of a reduction, the Board must focus on 
the evidence available to the RO at the time the reduction was 
effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition had 
demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 
Vet. App. 277, 281-282 (1992).  

Prior to reducing a disability rating, VA is required to comply 
with several general VA regulations applicable to all rating-
reduction cases, regardless of the rating level or the length of 
time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.13 (2010); see also Brown v. Brown, 5 Vet. App. 413, 420 
(1993).  These provisions impose a clear requirement that VA 
rating reductions be based upon review of the entire history of 
the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting such 
change are based upon thorough examinations.  Thus, in any 
rating-reduction case, not only must it be determined that an 
improvement in a disability has actually occurred but also that 
that improvement actually reflects an improvement in the 
Veteran's ability to function under the ordinary conditions of 
life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).



VA regulations also provide that where a reduction in evaluation 
of a service-connected disability is considered warranted and the 
lower evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating proposing 
the reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  38 C.F.R. § 3.105(e).

Importantly, though, in certain rating reduction cases, VA 
benefits recipients are to be afforded greater protections, set 
forth in 38 C.F.R. § 3.344.  This section provides that rating 
agencies will handle cases affected by change of medical findings 
or diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344 specify that ratings 
on account of diseases subject to temporary or episodic 
improvement, such as psychiatric disorders will not be reduced on 
any one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  The regulations provide 
further that these considerations are required for ratings which 
have continued for long periods at the same level (5 years or 
more), and that they do not apply to disabilities which have not 
become stabilized and are likely to improve.  Reexaminations 
disclosing improvement, physical or mental, in these disabilities 
will warrant a reduction.

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth at 38 
C.F.R. § 3.344, which require that only evidence of sustained 
material improvement that is reasonably certain to be maintained, 
as shown by full and complete examinations, can justify a 
reduction.  If there is any doubt, the rating in effect will be 
continued.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  



Furthermore, under 38 C.F.R. § 3.344, the RO must find the 
following:  (1) based on a review of the entire record, the 
examination forming the basis for the reduction is full and 
complete, and at least as full and complete as the examination 
upon which the rating was originally based; (2) the record 
clearly reflects a finding of material improvement; and (3) it is 
reasonably certain that the material improvement found will be 
maintained under the ordinary conditions of life.  See Kitchens 
v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. 413, 419 
(1993).

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance will 
be prepared setting forth all material facts and reasons.  
The beneficiary must be notified of the contemplated action and 
furnished detailed reasons.  The beneficiary must be given 60 
days for the presentation of additional evidence.  38 C.F.R. § 
3.105(e) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
has consistently held that when an RO reduces a Veteran's 
disability rating without following the applicable regulations, 
the reduction is void ab initio.  See Greyzck v. West, 
12 Vet. App. 288, 292 (1999).  The law provides that where a 
rating reduction was made without observance of law, although a 
remand for compliance with that law would normally be an adequate 
remedy, in a rating reduction case the erroneous reduction must 
be vacated and the prior rating restored.  Schafrath, 1 Vet. App. 
at 595.

By rating action in March 2005, the RO proposed to reduce the 100 
percent evaluation assigned for the Veteran's glomerulonephritis 
with hypertension disability to 30 percent.  He was notified of 
the proposal in March 2005 and given 60 days to respond.  The 
June 2005 rating decision reduced the glomerulonephritis with 
hypertension disability rating from 100 to 30 percent, 
prospectively effective as of September 1, 2005.

But the critical issue in analyzing the reduction is whether 38 
C.F.R. § 3.344 applies, that is, whether the 100 percent 
evaluation was in effect for more than five years at the time of 
the reduction.  The duration of a rating is measured from the 
effective date assigned to a rating until the effective date of 
the actual reduction.  See Brown, 5 Vet. App. at 417-18.  Here, 
the prior 100 percent rating had been in effect since November 3, 
1999.  That is, the same 100 percent rating had been in effect 
for five full years by November 3, 2004.  So the 100 percent 
rating had met the minimum five-year requirement to warrant the 
RO's consideration of § 3.344 provisions by the time the 
reduction was proposed (March 2005), and certainly by the time 
the reduction actually took effect on September 1, 2005.  Hence, 
the protective provisions of § 3.344 clearly apply.

Thus, the reduction is void ab initio because the provisions of § 
3.344 were not met.  In fact, there was no suggestion of any 
consideration of 38 C.F.R. § 3.344 at all.  
Rather, the RO initiated the reduction action following private 
treatment laboratory findings that suggested a less-severe state 
of the disability.  See University of Texas Medical Branch, dated 
in January 2005.  Further, the RO appeared to assume that a 
February 2003 kidney transplant had ameliorated the 
glomerulonephritis with hypertension disability, but without 
citation to any other competent evidence that might support this 
notion or resultant reason for reduction in rating.  While the 
RO's decision to reduce the 100 percent rating implied there was 
improvement in the status of the disability, there was no 
implicit or explicit consideration of the protections of § 3.344.  
Notably, there is no mention of § 3.344 in the RO's March or June 
2005 rating decision narratives.  Specifically, the RO failed to 
consider whether there was "sustained improvement" and that such 
improvement was reasonably certain to be maintained under the 
ordinary conditions of life, a requirement prior to a reduction 
in a rating that, as here, had been in effect for more than 5 
years.  Further, the Veteran was not given notice of 38 C.F.R. § 
3.344 in the June 2007 statement of the case (SOC).  
38 C.F.R. §§ 19.29, 19.30 (2010).

The Veteran testified under oath during his recent August 2010 
hearing regarding how this disability is as severe now, and when 
reduced, as it was prior to the reduction (and since his kidney 
transplant).  He spoke of a number of associated, i.e., secondary 
symptoms that remain - even today.

Thus, the Board finds that the June 2005 rating decision 
effectuating the rating reduction to the 30-percent level - 
prospectively effective as of September 1, 2005, was void ab 
initio and thus improper.  See Greyzck, 12 Vet. App. at 292.  
Accordingly, the 100 percent rating is reinstated as of 
that date.

As a consequence of this decision on appeal the Veteran's 
disability rating is being reinstated to 100 percent, the maximum 
schedular rating allowable.  And since the reduction of this 
rating has been voided, retroactively effective as of the date of 
the reduction, his allegations of clear and unmistakable error 
(CUE) in the rating decisions leading to the reduction, including 
on the basis of administrative error by the RO, are also now 
moot.  


ORDER

The claim for reinstatement of the 100 percent rating for the 
glomerulonephritis with hypertension disability, retroactively 
effective from the date of its reduction on September 1, 2005, is 
granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


